     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 1 of 7 Page ID #:1




 1   John van Loben Sels, Esq. (SBN 201354)
     jvanlobensels@fishiplaw.com
 2   Jennifer Shih, Esq. (SBN 276225)
     jshih@fishiplaw.com
 3   Fish IP Law, LLP
     2603 Main Street, Suite 1000
 4   Irvine, California 92614-4271
     Telephone: 949-943-8300
 5   Facsimile: 949-943-8358
 6   Attorneys for Plaintiff,
     Harold Davis
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   HAROLD DAVIS, an individual,          Case No.: 2:19-cv-7298
12                       Plaintiff,
13                       v.                COMPLAINT FOR COPYRIGHT
                                           INFRINGEMENT (17 U.S.C. § 101 et
14   THE LAW OFFICE OF A.J. FUDGE,         seq.)
     INC., a California corporation, and
15   DOES 1-10, inclusive,
16                       Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 2 of 7 Page ID #:2




 1   Plaintiff Mr. Harold Davis (“Mr. Davis”) alleges as follows:
 2
 3                                       THE PARTIES
 4         1.       Plaintiff Mr. Harold Davis is an internationally-known, digital artist
 5   and award-winning professional photographer, and the sole owner of copyright in
 6   the subject Work.
 7         2.       Defendant The Law Offices of AJ Fudge, Inc. (“AJ Fudge”) is a
 8   private law corporation organized under the laws of the State of California, with a
 9   principal place of business in Los Osos, California. AJ Fudge is engaged in the
10   business of providing estate planning and other legal services throughout
11   California in multiple offices.
12                              JURISDICTION AND VENUE
13         3.       This is a civil action seeking damages and injunctive relief for
14   copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
15   101, et seq.
16         4.       This Court has subject matter jurisdiction over this action pursuant to
17   28 U.S.C. §§ 1331 and 1338(a).
18         5.       This Court has personal jurisdiction over Defendants because AJ
19   Fudge is doing business in the State of California, is incorporated in the state of
20   California, the acts of infringement complained of herein occurred in the state of
21   California, and AJ Fudge has caused injury to Mr. Davis and his intellectual
22   property in the State of California.
23         6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)-(c),
24   and/or § 1400(a).
25   ///
26   ///
27   ///
28   ///
                                                -1-
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 3 of 7 Page ID #:3




 1                             FACTUAL ALLEGATIONS
 2         1.     Mr. Davis brings this action seeking to obtain redress for AJ
 3   Fudge’s infringement of the copyright in Plaintiff’s photographic image
 4   titled, Cayucos Pier (the “Work”). A true and correct copy of the Work
 5   as published by Mr. Davis on his Flickr web profile is attached hereto as
 6   Exhibit A.
 7         2.     Mr. Davis is a well known, successful photographer, and
 8   makes his living as a photographer. He shoots and produces professional
 9   landscape, cityscape, and commercial photographs, working worldwide.
10   Through his background ranging from computer programming to training
11   as a fine art painter, Mr. Davis employs his wide range of experience in
12   his digital art and photography, and his work often uses several
13   photographic and post-production techniques to combine photography and
14   computer technology, which he has pioneered.
15         3.     Davis is the author of several bestselling photography books
16   including: The Way of the Digital Photographer (Peachpit Press, awarded as
17   a Top 10 Best 2013 Photography Book of the Year by Photo.net); Creating
18   HDR Photos (Amphoto), Photographing Flowers (Focal Press); and Guide
19   to Flower Photography by Digital Photographer Magazine.
20         4.     Over the course of his career, Mr. Davis has devoted himself to
21   various other crafts that, when combined with his experience and skill, truly
22   enhance his photographic works and distinguish them from others. Mr.
23   Davis is a Moab Master printmaker and a Zeiss Lens Ambassador. As a
24   result of the extensive time and effort Mr. Davis devotes to his photographic
25   works, his black and white photographic prints have been featured in various
26   photography and printer magazines, and his work can be work is found in
27   collections around the world.
28         5.     Recently Harold Davis’s work has been exhibited in such
                                              -2-
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 4 of 7 Page ID #:4




 1   global venues including: Photokina in Cologne, Germany; PhotoPlus Expo in New
 2   York; Gallery Photo in Oakland, California; Arts & Friends Gallery in Heidelberg,
 3   Germany; and The Awagami Gallery in Japan.
 4           6.    Mr. Davis maintains a professional website for his photography,
 5   which further describes his work, his background, and relevant information
 6   necessary for the purchase of archival prints and licenses to use his work for
 7   specified purposes: https://www.digitalfieldguide.com/faqs/licensing-images.
 8           7.    Mr. Davis is the sole creator and owner of copyright in the Work,
 9   which Mr. Davis first published to the public on March 7, 2013.
10           8.    Mr. Davis holds a valid copyright registration for the Work with the
11   United States Copyright Office (registration no. VA 2-010-613), effective May 17,
12   2016. A true and correct copy of Mr. Davis’ copyright registration for the work is
13   attached hereto as Exhibit B.
14           9.    Mr. Davis uses his photographs in commercial work undertaken for
15   commissioned and licensed images, and fine art limited edition prints available for
16   sale.
17           10.   Mr. Davis neither granted any license to AJ Fudge, nor did AJ Fudge
18   ever seek such a license from Mr. Davis.
19           11.   Mr. Davis’ website contains, and has contained at all times relevant
20   herein, a copyright notice specifically reserving all rights in the Work and putting
21   the public on notice of Mr. Davis’ rights in the Work.
22           12.   Recently, Mr. Davis learned that AJ Fudge made an unauthorized
23   copy of the Work and published it on AJ Fudge’s business website, which
24   advertises AJ Fudge’s estate planning and legal services. A true and correct copy
25   of AJ Fudge’s web page in the form of a date stamped PDF print displaying the
26   Work without authorization is attached hereto as Exhibit C, and a true and correct
27   copy of the image hosted on the web page is attached hereto as Exhibit D.
28           13.   AJ Fudge’s unauthorized copying and use of the Work has exploited
                                              -3-
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 5 of 7 Page ID #:5




 1   Mr. Davis’ artistic work, without authorization.
 2         14.    Subsequently, on February 8, 2019, Mr. Davis discovered that
 3   AJ Fudge had also published another unauthorized copy of Mr. Davis’ Work
 4   on its Yelp social media networking web page. On information and belief,
 5   Amanda Jane Fudge, AJ Fudge’s business owner, published the
 6   unauthorized copy of the Work herself. A true and correct copy of Ms.
 7   Fudge’s Yelp profile page in the form of a screen shot displaying the Work
 8   without authorization is attached hereto as Exhibit E.
 9         15.    Upon information and belief, AJ Fudge’s unauthorized use of
10   the Work has spanned almost four years.
11         16.    Given the content of AJ Fudge’s website and its locations along
12   the Central Coast and greater Los Angeles area, it is evident that AJ Fudge’s
13   selection of the Work was not simply because the Work is any photograph.
14   Rather, it was selected because the artistic qualities and subject matter of the
15   Work (a black and white photo of Cayucos Pier ending at a light on the edge
16   of the pier) matched the desired aesthetic for AJ Fudge’s website, and
17   reflects the professional character of Ms. Fudge’s legal services, but also the
18   sense of mystery that characterizes the end of life, which resonates with the
19   estate planning services provided by AJ Fudge.
20         17.    Still further, Ms. Fudge advertises on the AJ Fudge website that
21   she provides “Entertainment Law Services.” In a partial list of those
22   services, Ms. Fudge specifically identifies “Intellectual Property
23   Protection—Copyright & Trademark.” If Ms. Fudge purports to offer legal
24   services in copyright protection, then she must be aware of what conduct
25   constitutes copyright infringement. Ms. Fudge would know whether she
26   actually shot the photograph of Cayucos Pier (the Work), and whether she
27   ever sought or obtained a license. Because of her advertising her ability to
28   competently protect the copyrights of her clients, Ms. Fudge knew or had
                                               -4-
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 6 of 7 Page ID #:6




 1   reason to know that she did not have a license or permission to use Mr. Davis’
 2   Work.
 3           18.   Mr. Davis is entitled to redress for AJ Fudge’s willful, intentional, and
 4   purposeful use and exploitation of the Work, for its own financial benefit with full
 5   knowledge that such use constituted infringement of, and was in disregard of, Mr.
 6   Davis’ rights.
 7
 8                                              COUNT 1
 9                             COPYRIGHT INFRINGEMENT
10                                 (17 U.S.C. §§ 106 and 501)
11           19.   Plaintiff incorporates by reference Paragraphs numbered 1-18 above,
12   inclusive, as if fully set forth herein.
13           20.   Mr. Davis holds a valid copyright registration in the Work, and is the
14   sole copyright owner in the Work.
15           21.   AJ Fudge made at least two unauthorized copies of the Work, without
16   license or permission from Mr. Davis to advertise its estate planning and legal
17   services.
18           22.   Through AJ Fudge’s conduct as alleged herein, AJ Fudge has
19   infringed Mr. Davis’ copyright in the Work in violation of both Sections 106 and
20   501 of the Copyright Act, (17 U.S.C. §§ 106 and 501).
21           23.   AJ Fudge’s acts of infringement are willful, intentional, and
22   purposeful, in disregard of and with indifference to Mr. Davis’ rights.
23           24.   As a direct and proximate result of AJ Fudge’s conduct constituting
24   copyright infringement, Mr. Davis has suffered direct financial losses for the
25   misappropriation of his Work.
26           25.   Mr. Davis is entitled t to his election of statutory damages under 17
27   U.S.C. § 504(c), or his actual damages in an amount to be proven at trial.
28           26.   Mr. Davis is also entitled to AJ Fudge’s profits attributable to the
                                                  -5-
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-07298-CAS-RAO Document 1 Filed 08/22/19 Page 7 of 7 Page ID #:7




 1   infringement, pursuant to 17 U.S.C. § 504(b), including an accounting of,
 2   and a constructive trust with respect to such profits.
 3         27.    Mr. Davis is further entitled to his attorneys’ fees and full costs
 4   pursuant to 17 U.S.C. § 505 and otherwise according to law.
 5
 6                                 PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff prays for judgment against Defendants, and
 8   each of them, jointly and severally as follows:
 9         1.     For actual damages as permitted by 17 U.S.C. § 504(a)-(b) in
10   such amount as may be found, or as otherwise permitted by law.
11         2.     Alternatively, for statutory damages as permitted by 17 U.S.C.
12   § 504(a) and § 504(c).
13         3.     For enhanced damages as permitted by 17 U.S.C. § 504(c)(2) of
14   up to $150,000 or as allowed by law.
15         4.     For an accounting of, and the imposition of constructive trust
16   with respect to, AJ Fudge’ profits attributable to its infringement of Mr.
17   Davis’ copyright in the Work.
18         5.     For prejudgment interest according to law.
19         6.     For Mr. Davis’ reasonable attorneys’ fees and costs as
20   permitted by 17 U.S.C. § 505.
21         7.     For such other and further relief as the Court may deem just and
22   proper.
23                             DEMAND FOR JURY TRIAL
24   Plaintiff demands a trial by jury.
25
26   Date: August 22, 2019            FISH IP LAW, LLP
                                      By: /s/ John van Loben Sels
27                                          John van Loben Sels
28                                          Attorneys for Plaintiff
                                               -6-
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
